Citation Nr: 1602200	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to November 1972.  This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss, rated 10 percent, effective October 31, 2008.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The RO mistakenly included the matter of the rating for tinnitus in the supplemental statement of the case (SSOC).  In his April 2012 substantive appeal the Veteran expressly limited his appeal to the matter of the rating for hearing loss, and the matter of the rating for tinnitus is not before the Board.  


FINDING OF FACT

At no time since the award of service connection for his bilateral hearing loss is the Veteran's hearing acuity shown to have been worse than Level II in the left ear or Level VI in the right.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a September 2015 SSOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7015: see Mayfield v. Nicholson, 20 Vet. App 537, 542 (2006). 

The Veteran's pertinent treatment records have been secured.  The RO arranged for an audiological evaluation in August 2009 and another in September 2015.  The Board finds the reports of these examinations adequate for rating purposes, and that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 


Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3, Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 
38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(b). 

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  "Staged" increased ratings are appropriate where different levels of severity are shown during distinct periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

On August 2009 official examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
70
80
80
LEFT
25
30
65
65
65

The average puretone thresholds were 63.75 decibels for the right ear, and 56.25 decibels for the left ear. Speech audiometry revealed speech recognition ability of 84 percent for the right ear and 88 percent for the left ear.  The diagnosis was severe sensorineural hearing loss (SNHL) in the right ear and moderately severe sensorineural hearing loss in the left.  The examiner opined that Veteran's hearing loss had an effect of moderate difficulty for both his occupation and daily life.

A March 2010 VA audiological assessment note shows the Veteran complained of hearing difficulty, especially with clarity of speech of his family and television.  The audiologist noted that he had a "severe subjective hearing handicap" and moderately severe hearing loss in both ears. 

On October 2012 VA audiological evaluation for treatment, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
75
90
90
LEFT
20
30
70
65
70

The average puretone thresholds were 68.75 decibels for the right ear, and 58.75 decibels for the left ear. 

On September 2015 VA examination, audiometry revealed that puretone thresholds, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
75
95
LEFT
20
30
60
60
65

The average puretone thresholds were 66.25 decibels for the right ear, and 53.75 decibels for the left. Speech audiometry revealed speech recognition ability of 76 percent for the right ear and 84 percent for the left.  The examiner noted that the Veteran's hearing loss impacts on his ordinary conditions of daily life, including the ability to work.  The examiner noted, the Veteran reported difficulty hearing when conducting business, in meetings, and ordering food at a drive through.

As noted above, rating hearing loss disability requires a mechanical application of audiometry findings to the schedular criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The August 2009 official audiometry showed Level II hearing acuity in the left ear. A left ear exceptional pattern of hearing loss was not shown.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(b) was shown for the right ear so it may be evaluated under either Table VI or Table VIA, whichever is more favorable. Under Table VI, the right ear hearing acuity shown amounts to Level III hearing. Under Table VIA, the right ear hearing acuity amounts to Level V hearing; thus, application of Table VIA is more favorable to the Veteran.  Additionally, under 38 C.F.R. § 4.86(b) that Roman numeral is elevated to the next higher Roman numeral, so the acuity for the right ear will be considered to be VI.  Under 38 C.F.R. § 4.85, Table VII, the combination of Level II hearing in the better ear and Level VI in the worse ear warrants a 10 percent rating under Code 6100.  

The October 2012 evaluation used the Northwestern University Auditory Test No. 6 instead of the Maryland CNC controlled speech discrimination test to determine speech recognition.  It was noted that the results were not adequate for rating purposes.  Therefore, rating based on those findings would be inappropriate.

Under Table VI the audiometry on September 2015 VA examination reflects Level II hearing acuity in the left ear and Level IV hearing acuity in the right.  Since the puretone threshold levels at 2000 Hertz for each ear did were not 70 or above, an exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(b) is not shown.  Therefore, Table VIA is not for application.  Under 38 C.F.R. § 4.85, Table VII, the combination of Level II hearing in the better ear and Level IV in the worse ear does not warrant a higher rating than 10 percent under Code 6100.  

No audiometry during the evaluation period appropriate for rating purposes revealed findings that warrant a rating in excess of 10 percent.  In light of the foregoing, the Board concludes that a rating for the Veteran's bilateral hearing loss in excess of 10 percent is not warranted for any period under consideration.

Regarding the Veteran's assertions that his actual hearing impairment is greater than reflected by the 10 percent rating assigned, the Board acknowledges he is competent to describe the difficulties he experiences.  The Board finds no reason to question the functional impairment flowing from the Veteran's hearing loss is as he describes it.  However, the difficulties he experiences (hearing family, at business meetings, television, and in drive through restaurants) are encompassed by the schedular rating assigned.

The Board has also considered whether this matter should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown (the reports of difficulty hearing when conducting business, in meetings, when ordering food at a drive through, and hearing family and television) and there is no manifestation that is not encompassed by the schedular criteria, those criteria are not inadequate; factors such as marked interference with employment are not shown.  Consequently referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Veteran is employed.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of this claim for increase..  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

A rating in excess of 10 percent for bilateral hearing is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


